Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: at [0047], line 4, “rear wall 242” is disclosed but the description for this feature does not appear to be accurate because the wall is not rearward or facing in a rear direction. Appropriate correction is required.

Claim Objections
Claims 9-20 are objected to because of the following informalities: claims 9 and 14 both recite the first and second electrical connectors but the recitations therein fail to match that which is disclosed in the specification, namely that the first electrical connector is coupled to the rail cartridge while the second is slidably engaged with the engagement member between engaged and disengaged positions. Specifically, the opposite is recited in claims 9 and 14 where the first electrical connector is set forth to engage the engagement member while the second electrical connector couples with the rail cartridge. This contradicts what is present in the specification and corresponding drawings and may create confusion among the application as a whole. For the purposes of clarity the following changes should perhaps be made:
In claim 9, line 8, “the first electrical connector” (both occurrences) should be “the second electrical connector”.
In claim 9, line 10, “the first electrical connector” should be “the second electrical connector”.
In claim 10, line 2, “the second electrical” should be “the first electrical”. 
In claim 11, line 2, “the first electrical connector” should be “the second electrical connector”.
In claim 12, line 2, “the first electrical connector” should be “the second electrical connector”.
In claim 14, line 6, “the first electrical connector” should be “the second electrical connector”.
In claim 14, line 7, “the second electrical connector” should be “the first electrical connector”.
In claim 14, line 8, “the first electrical” (both occurrences) should be “the second electrical”.
In claim 15, line 2, “the first electrical connector” should be “the second electrical connector”.
In claim 18, line 2, “the first electrical connector” should be “the second electrical connector”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Line et al. 
For claim 14, Line et al. (2021/0094444) disclose a seat connection assembly, comprising: 
a track assembly; a rail cartridge (FIG.3) slidably engaged with the track assembly; 
a carriage assembly (102) coupled to the rail cartridge; 
an engagement member (FIG.8) coupled to the rail cartridge; 
a second electrical connector (238) slidably engaged with the engagement member; 
a first electrical connector (58) coupled to the rail cartridge; and
an actuator (70) operably coupled to the second electrical connector, 
wherein the second electrical connector (238) is operable between an engaged position and a disengaged position (FIGS.8-9) via the actuator.  

Allowable Subject Matter
Claims 1-8 are allowed. 
Claims 9-13 are objected as containing minor informalities or being dependent upon an objected claim, but would be allowable if rewritten to overcome the informalities. 
Claims 15-20 are objected to as being dependent upon a rejected base claim and also based on informalities set forth above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the informalities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show other seat track systems of the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616